396 F.2d 453
Engelbert J. BERGER, Special Administrator of the Estate of Victor Valdes, et al., and Hermenegildo Navarro, Appellants,v.PANAMA CANAL COMPANY, Appellee.
No. 25411.
United States Court of Appeals Fifth Circuit.
June 28, 1968.

Appeal from the United States District Court for the Panama Canal Zone; Guthrie F. Crowe, Judge.
Charles Sovel, New York City, Freedman, Borowsky & Lorry, Philadelphia, Pa., and Engelbert J. Berger, for appellants.
Joseph A. Smith, New York City, Jerry W. Mitchell, Dwight A. McKabney, Balboa Heights, Canal Zone, for appellee.
Before WISDOM and COLEMAN, Circuit Judges, and COMISKEY, District Judge.
PER CURIAM:


1
The opinion of the District Court is correct and the judgment is affirmed. See 270 F.Supp. 813 (D.C. Canal Zone 1967).